I think that the petition should be granted, for the following reasons:
I. The opinion declares:
"There was some testimony offered without objection, from which it might reasonably be inferred that the Seaboard train did stop before going upon the crossing."
I do not see how it is possible, from the allegations of the complaint and the testimony of the plaintiff himself (not to speak of the testimony of the switchman who was with him on top of the car), to reach this conclusion.
In addition to the observations upon this point in my dissenting opinion, counsel for the appellants call attention to the following exceedingly significant facts:
The very last utterance of the plaintiff in his testimony, upon the question of stopping before attempting to cross the Coast Line track, was this:
"Q. You mean that you were running at four miles an hour? A. I brought my train down to 4 miles an hour atthe stop board, and I blew for the crossing."
While he did say, after no less than 8 times stating that he did not stop, and alleging in his complaint that he did not stop, that he did stop at the stop board, whatever ambiguity existed in his previous testimony was beyond question explained and dispelled by this final word. It is clear that he meant that slowing down to 4 miles an hour was practically stopping, as explained by his switchman and believed by Mr. Justice Carter as shown in his opinion. That this was the impression of his counsel is shown by his redirect examination:
"Q. When you came to this board you practically stopped your train? A. Yes, sir."
If he intended to say that he actually stopped, he would not have admitted that he practically (that is, not actually) stopped. *Page 318 
His conduct is illuminated by his conception of his duty as shown by this testimony:
"Q. If you come to that stop board and there is no train on the other side you have a right to proceed?
A. Yes, sir.
"Q. If there is no train on the crossover track you have a right to proceed? A. Yes, sir."
Of course, in view of the statute requiring him to stop, this was not true; it was but an effort , an excuse, to explain why he had not come to a full stop; practically and admission that he did not do so.
II. It appears beyond controversy that, even if the plaintiff had come to a full stop at the board, he could not at that point have had a clear view of the crossing. His own testimony is that he could not see the crossing until after he had speeded up at the board and gotten within two car lengths of the crossing. As his Honor, Judge Bonham, held:
"The rule of common sense and reason suggests that the statute is complied with if the train is stopped at such distance from the crossing as will enable those in control of it to see that the way is clear and that it is safe to cross."
By his own testimony it is shown that he did not comply with this rule of "common sense and reason."
The statute does not recognize stopping at the board as a compliance with his duty; it requires him "bring the trainto a full and complete stop before crossing the said track."
It stands to reason that the company did not erect the board with the expectation that the plaintiff would stop at theboard; but as a warning that he was approaching a grade crossing of another track and that he must comply with the statute by bringing "the train to a full and complete stop before crossing the said track"; this he manifestly could safely do at any point between the board and the crossing. In view of his own testimony and that of his witness, Mall, it is clear that he did not comply with the statute even if he *Page 319 
actually stopped at the board. Mall testified, and it was practically admitted by the plaintiff, certainly not denied:
"We could not see that crossing until we got to it; we brought the train down to 4 miles at the stop board provided by law."
While it is true that the employees of the Coast Line did not comply with the statute, it appears very clearly that if they had seen the plaintiff's train as it approached the crossing in motion, they hardly would have committed suicide by not stopping.
In Patterson v. Railroad Co., 115 S.C. 390,105 S.E., 746, the Court held that the plaintiff's violation of the railroad company's rule forbidding him to run a defective engine was a proximate cause, as a matter of law, of a collision between his engine and a train on another track, and constituted, as a matter of law, a good defense to his action for injuries received in such collision.
In that case, the Court held that the engine which he was operating was defective, and that its defective condition was a proximate cause of the injury, and that despite this fact the plaintiff's violation of the rule was also a proximate cause of his injury, without which the accident would not have happened.
The Court said:
"The only reasonable inference from the evidence is that plaintiff wilfully violated the rule which forbade his attempting to run the engine, without the knowledge or acquiescence of defendant and without any reason or excuse for his doing so; and he thereby voluntarily suspended the relation of master and servant between the defendant and himself. We do not mean that he consciously or deliberately intended that his conduct should have that effect, for it may be that the legal consequences of his act were neither actually contemplated nor anticipated by him, but, for cogent reasons, the law gives it that effect." *Page 320 
The Court's decision in the present case is also inconsistent with the decisions in the case of Smith v. SouthernRailway, 80 S.C. 1, 61, S.E., 205, and Jarrell v. RailwayCo., 58 S.C. 491, 36 S.E., 910. In those cases demurrers were sustained to complaints in which the questions of contributory negligence and proximate cause were resolved in favor of the defendants as a matter of law, because no other reasonable inference could be drawn from the allegations of the complaint save that the plaintiff's own contributory negligence was a proximate cause of the injury.
III. The conclusion of the leading opinion is an extreme advance of the rule known as the rule of "last clear chance."
The facts of this case do not present a basis for the application of even that rule, for they do not show that the defendants, notwithstanding the negligence of the plaintiff, could by the exercise of due care have avoided the consequences of that negligence. The negligent acts of both parties were concurrent and simultaneous; there was no possibility of either being prior so that the other might have avoided the collision.
That rule, adopted by some Courts, but expressly repudiated by this Court, as I understand it, is that where it is shown that the injured party was guilty of an act of negligence which contributed as a proximate cause to the injury, and it is also shown that the defendant was guilty of a similar act of negligence which supervened the act of the injuredparty, under circumstances which showed that the defendant could reasonably have avoided the negligent act of the injured party, the plaintiff may recover.
As stated, this Court has repudiated the rule of "last clear chance." In the case of Spillers v. Griffin, 109 S.C. 78,95 S.E., 133, L.R.A., 1918D, 1193, this Court held as follows: "His Honor charged that, even though the plaintiff was negligent, yet if the defendant's servant saw the plaintiff in time to avoid the collision, the plaintiff might *Page 321 
still recover. That is the doctrine of `the last clear chance,' and is not the law in this State."
This Court reversed the lower Court in that case, on that ground.
The opinion goes further even than the rule of "lastclear chance," and holds that even if the plaintiff was negligent, the evidence shows that the defendants also were negligent and that that presented an issue for the jury as to whose act was the proximate cause of the collision, when the evidence is absolutely conclusive that the negligence of each was a proximate cause.
As I endeavored in my dissenting opinion to show, the
proximate cause of an injury may be a proximate cause of the defendant, concurring with a proximate cause of the plaintiff; an ideal situation for the application of the doctrine of contributory negligence.
It seems to me that there can be no possible room to doubt that the plaintiff was guilty of negligence, the violation of a statute, which is not only declared negligence per se, but under the McBride case, at least a proximate cause of the collision. It is conceded that the defendants were guilty of a similar act. The conclusion is inevitable that the plaintiff should not be entitled to recover.
The opinion is opposed to the unbroken line of authorities in this State and elsewhere that, when the plaintiff is shown to have been guilty of an act of negligence which contributed as a proximate cause to his injury, which was the result of the defendant's negligence also, he is not entitled to recover damages on account thereof. To hold otherwise is a denial of the equal protection of the law, and a denial of the due process of the law; both of which are protected by the Federal and State Constitutions. *Page 322